               Case 1:13-cv-04639-SHS-RWL Document 324
                                                   323 Filed 12/08/20
                                                             12/07/20 Page 1 of 2




                                                                                                    12/8/2020
                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                          LAW DEPARTMENT                                             Andrew J. Rauchberg
Corporation Counsel                              100 CHURCH STREET                                   Phone: (212) 356-0891
                                                 NEW YORK, NY 10007                                  arauchbe@law.nyc.gov



                                                                      December 7, 2020

        BY ECF

        Honorable Robert W. Lehrburger
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: M.G., et al. v. N.Y. City Dep’t of Educ., et al.
                           13 Civ. 4639 (SHS) (RWL)

        Dear Judge Lehrburger:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the City Defendants in the above-referenced case. I write jointly with
        Plaintiffs’ counsel to respectfully request a short extension of time for Plaintiffs and the City
        Defendants to submit their next status report.

                        Pursuant to the Court’s Order dated November 9, 2020, the Plaintiffs and the City
        Defendants are due to submit a status letter regarding discovery, the meet and confer process,
        and related issues by today, December 7, 2020. We respectfully request an additional week, or
        until December 14, 2020, to submit the status letter. The parties have met and conferred several
        times since their last letter to the Court, including for several hours last week. While the parties
        discussed this letter during their most session on Friday afternoon, additional time is needed to
        further discuss the various issues that one or both parties may wish to present to the Court. Also,
        the press of other time-sensitive matters for both Plaintiffs’ and City Defendants’ counsel made it
        impossible to continue those discussions today. We will hold additional meet and confer
        discussions this week and expect to fully update the Court thereafter.

                        This is the first request to extend this particular deadline, and as noted, Plaintiffs
        join in the request.
      Case 1:13-cv-04639-SHS-RWL Document 324
                                          323 Filed 12/08/20
                                                    12/07/20 Page 2 of 2




             Thank you for your consideration of this matter.



                                                         Respectfully submitted,


                                                                s/
                                                         Andrew J. Rauchberg
                                                         Assistant Corporation Counsel


cc:    All Counsel of Record




                                      12/8/2020




                                            -2-
